Citation Nr: 0819056	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
dislocation, postoperative rotator cuff injury.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for left knee strain 
status post arthroscopy.

4.  Entitlement to service connection for right knee strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to December 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the issues on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2007.  At the 
veteran's request, the record was held open for 30 days to 
permit the veteran to submit additional evidence, which was 
received, with a waiver of RO consideration of that evidence, 
in September 2007.  As such, the Board will proceed to 
consider the appeal.  See 38 C.F.R. §§ 20.709, 20.1304(c).  
At a prehearing conference, the issues on appeal were 
clarified and the veteran indicated that he desired service 
connection for residuals of a right ankle injury in service.  
(Transcript at p. 2.)  The Board refers the request to reopen 
the claim for service connection for residuals of right ankle 
injury to the RO for adjudication.   

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In the instant case, the veteran contends that all the 
injuries underlying the currently claimed disabilities 
occurred while playing soccer and basketball for the Marines, 
including on the All U.S. Marine Corps Soccer Team.  The 
teams he played on reportedly had their own medical 
personnel, so normally no entries into the service medical 
records resulted from treatment of these injuries.  The 
veteran has submitted various lay statements of individuals 
who observed his symptoms, at least one of whom (S.F.C.) 
stated that she was aware of his injuries to the shoulder and 
knees during his active service.  He has also submitted 
voluminous evidence of his participation in soccer and 
basketball teams for the Marines, including the All U.S. 
Marine Corps Soccer Team.  Voluminous records of post-service 
private medical treatment through March 2005 have been 
received.    

At issue in this case is whether the veteran's has current 
disabilities that are related to service.  The veteran has 
provided competent testimony of sports injuries in service 
supported by documentary evidence of his extensive sports 
activities in service and his post-service treatment.  This 
record supports the veteran's claims sufficiently to put the 
onus on VA to offer the veteran medical examination to 
resolve the outstanding questions of nexus to service, set 
out below.  See 38 C.F.R. § 3.159 (2006)(c)(4)(i)(C) (2007).  
The United States Court of Appeals for Veterans Claims has 
held that the criteria of 38 C.F.R. § 3.159 set forth a low 
threshold for requiring a medical examination in a service 
connection case, requiring only that the evidence indicate 
that there may be a nexus between the claimed condition and 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In October 1989, within one year of service separation, the 
veteran received treatment for his left knee.  A November 
1989 MRI disclosed a small osteochondral defect, among other 
things.  The veteran gave a history at that time of injuring 
the knee while playing soccer one year before.  As such, a 
medical opinion should be obtained as to whether the 
veteran's osteochondral defect is considered to be arthritis, 
a chronic disease subject to consideration under the 
presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2007), or is otherwise related to any incident of service.

A September 1999 private medical record discloses the 
assessment of recurrent lumbosacral strain.  Regarding the 
veteran's right knee and right shoulder, a March 2005 private 
medical record reflects diagnoses of right shoulder internal 
derangement, postoperative, and right knee internal 
derangement, postoperative.  Both were reportedly related in 
part to post-service work-related injury.  The same record 
reflects a history of left knee internal derangement, 
postoperative, incurred in a work-related injury in 1994.  No 
mention is made of the aforementioned osteochondral defect.  
Thus, it is unclear to what, if any, degree any current 
disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder, low back, or either knee since 
March 2005.  After securing any necessary 
release, the RO should attempt to obtain 
these records.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any disability of 
the right shoulder, low back, and both 
knees.  The claims folder must be made 
available to the examiner for review 
before the examination.  A complete 
history should be obtained as part of the 
examination.

a.  The examiner should identify any 
current disability affecting the right 
shoulder, low back, and either knee.  The 
examiner should opine as to whether it is 
at least as likely as not (i.e., a 50 
percent degree of probability or greater) 
that any current disability of the right 
shoulder, low back, and/or either knee is 
related to any incident of the veteran's 
active service, including his 
participation in service soccer and 
basketball teams.  The effect if any of 
post-service injury on current disability 
should be discussed.  

b.  Regarding the left knee, a medical 
opinion should be separately provided as 
to whether the osteochondral defect shown 
in 1989 was indicative of the presence of 
arthritis of that joint and, if so, what 
were its clinical manifestations.  The 
examiner should comment on whether the 
osteochondral defect, is currently 
present and, if so, its extent and 
etiology.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



